DETAILED ACTION
This action is responsive to the application filed 6/26/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al., U.S. PGPUB No. 2013/0121580 (“Chen”).
Chen teaches a system and method for monitoring application usage patterns. With regard to Claim 1, Chen teaches a computer implemented method for analyzing screen data to provide collaboration and consumption opportunities, comprising: 
receiving, by at least one processor, screen data of a visible portion of a display of a computer and metadata associated with the screen data, wherein the screen data and the metadata are associated with a user ([0048] describes that events captured by a work content collector can specify the identity of the user that triggered the event. Events can be captured by analyzing screen captures as described at [0040]-[0045], and generated records also include data identifying input content, state content, output content, and a timestamp); 
extracting, by the at least one processor, text from the screen data using optical character recognition ([0040]-[0045] describe several scenarios of screen capture data from which text is extracted through OCR); 
identifying, by the at least one processor, a topic associated with the screen data based on the extracted text ([0040]-[0045] describe the various scenarios in which text is extracted, which includes identified topics including which program was active, which application a user event occurred in, etc.); 
storing, by the at least one processor, a mapping between the topic and the user and the metadata in a database ([0048] describes that each event record includes an identity of the active user); and 
providing, by the at least one processor, information about the user based on the mapping ([0056] describes that monitored user events that are recorded in the system can be used to calculate and display usage data for a particular user).
Claim 8 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 15 recites instructions which cause a device to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Chen teaches that the metadata comprises at least one of a date and time of the screen data, a name of the user, a name of a program running in a foreground on the display of the computer, a filename or title of a current document visible on the display of the computer, current activity of the user, or an annotation associated with the screen data. [0047]-[0048] describe that the data recorded includes a program within which input occurs, a timestamp, and the identity of the user.
Claim 9 recites a system which carries out the method of Claim 2, and is similarly rejected. Claim 16 recites instructions which cause a device to carry out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Chen teaches removing at least one of punctuation, special symbols, stop words, sensitive words, and numbers from the extracted text. [0040] describes that a screen capture OCR over a program such as solitaire extracts characters and numbers related to the visible cards; [0047] describes that activity is logged simply as “solitaire,” indicating that the extraneous letters and numbers are discarded from the recognized text when stored in an event record.
Claim 10 recites a system which carries out the method of Claim 3, and is similarly rejected. Claim 17 recites instructions which cause a device to carry out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Chen teaches extracting an entity from the extracted text; and storing the entity in the metadata. [0044] describes that websites accessed in a web browser can be extracted and stored in an event record.
Claim 11 recites a system which carries out the method of Claim 4, and is similarly rejected. Claim 18 recites instructions which cause a device to carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Chen teaches extracting a list of informative keywords from the extracted text; identifying a cluster of keywords from the list of informative keywords; and determining the topic based on the cluster of keywords. [0058] describes that a temporal sequence of events can be detected in a cluster which correspond to a pattern identifying a particular task. A task can then be identified for the cluster of events from the text in the event record defining aspects of the events.
Claim 12 recites a system which carries out the method of Claim 5, and is similarly rejected. Claim 19 recites instructions which cause a device to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Chen teaches determining a second topic associated with a second user is equivalent to the topic associated with the user based on the mapping; and providing the information about the user to the second user based on the determining. [0062] describes that a report can output elements identifying various determined events for users. Therefore, a second user creating or viewing a report retrieves and views data based on topics that match users tracked in the system.
Claim 13 recites a system which carries out the method of Claim 6, and is similarly rejected. Claim 20 recites instructions which cause a device to carry out the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Chen teaches receiving a second topic from a second user; and determining the user is associated with the second topic based on the mapping. [0062] describes that a report can output elements identifying various determined events for users. Therefore, a second user creating or viewing a report retrieves and views data based on topics that match users tracked in the system.
Claim 14 recites a system which carries out the method of Claim 7, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
4/22/2021